In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                             No. 09-180V
                                         (Not to be published)

*****************************
                            *
JUSTIN W. GERHARDT,         *                                            Filed: May 20, 2015
                            *
                Petitioner, *
                            *                                            Decision; Attorney’s Fees
           v.               *                                            and Costs
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

Richard Gage, Richard Gage, P.C., Cheyenne, WY, for Petitioner.

Julia McInerny, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                           ATTORNEY’S FEES AND COSTS DECISION1

       On March 23, 2009, Justin Gerhardt filed a petition seeking compensation under the
National Vaccine Injury Compensation Program.2 ECF No. 1.

        On August 29, 2014, I issued a ruling finding that Petitioner had established that he was
entitled to compensation for the injury (ECF No. 95), and I subsequently issued an order indicating
that this case was ready for the damages phase (ECF No. 96). Thereafter, this case was again
referred to ADR (this time with regards to the issue of damages). ECF No. 105. This ADR was

1
  Because this decision contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has 14 days within which to request redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act
of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended, 42 U.S.C. § 300aa-10 through 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to § 300aa of the Act.
successful, and on March 20, 2015, Respondent filed a proffer proposing an award of
compensation. ECF No. 109. I subsequently issued a decision finding the proffer to be reasonable
and granting Petitioner an award as outlined in the proffer. Decision, dated Mar. 23, 2015 (ECF
No. 110).

       Subsequently, I issued a decision granting Petitioner an award of interim attorney’s fees
and costs as outlined in a stipulation. Interim Attorneys’ Fees and Costs Decision, dated Nov. 5,
2014 (ECF No. 102). On May 1, 2015, Petitioner filed a final motion for attorney’s fees and costs.
ECF No. 114. Petitioner now requests reimbursement of attorney’s fees and costs in the amount
of $19,220.91, incurred in addition to amounts awarded in my Interim Fees Decision. Id.
Respondent contacted my chambers and indicated that this amount represents a sum to which she
does not object. In addition, and in compliance with General Order No. 9, Petitioner represents
that he has advanced no monies in reimbursable costs in pursuit of his claim. Application for
Award of Attorney’s Fees and Reimbursement of Costs (ECF No. 114) at 23.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award of $19,220.91 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, Richard Gage, Esq. Payment of this amount represents all attorney’s fees and
costs available under 42 U.S.C. § 300aa-15(e). In the absence of a motion for review filed pursuant
to RCFC Appendix B, the clerk of the court SHALL ENTER JUDGMENT in accordance with
the terms of the parties’ stipulation.3



         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2